Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses using positions and phase to create codewords for use in transmitting RF power, and applying codewords to adjust phases of the array, As a whole, the prior art does not teach or fairly suggest an RF power delivery system comprising: an N x M array of transmitting elements disposed along N rows and M columns, wherein M an N are integer numbers; a phase adjustment unit adapted to: receive information representative of a change in position of a device targeted to receive the RF power wirelessly from the device and generate a codeword in response; and apply the codeword to adjust phases of the array of transmitting elements wherein as the device moves from a first position defined by vector Rn to a second position defined by vector Ri. a change in the codeword applied to adjust the phase of a first transmitting element positioned m unit vectors from an origin of the array and along a first axis, and n unit vectors from the origin along a second axis, is defined by a path length difference from the first transmitting element to the first and second positions.  When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEWIS G WEST/            Primary Examiner, Art Unit 2648